Gilchrist, J.
The plaintiff sought to introduce cumulative evidence at the trial, to prove that a witness who testified to the making of the necessary demand upon the defendant, called upon. Mr. Earley previous to making the demand, and had a certain conversation with him. It is *270wholly immaterial to the cause whether such a visit was made, and what was the conversation between the visitor and the receiver of the visit, and evidence to the point was incidentally and through sufferance introduced by the plaintiff in the first instance, and was not probably deemed by either party to have any connection with the matters in controversy. Nothing occurred during the trial to render it material to know whether or not the witness actually called upon Mr. Farley, as he had testified that he did. It does not obviate the force of the evidence impeaching the character of the witness for truth, to show that he told the truth so far as regarded the visit to Mr. Farley, or upon any other occasion, or any number of occasions.

Judgment on the verdict.